                 Case 7:18-cr-00614-KMK Document 117 Filed 05/11/20 Page 1 of 1
                 Case 7:18-cr-00614-KMK Document 118 Filed 05/11/20 Page 1 of 1
                                   NEWMAN & GREENBERG LLP
                                                 ATTORNEYS
                                          950 THIRD AVENUE
                                       NEW YORK. NEW YORK 10022
                                           TEL (212) 308-7900
                                           FAX (212) 826-3273

RICHARD A GREENBERG                                                        GUSTAVE   H.   NEWMAN   (1927-2017)
STEVEN Y. YUROWITZ

WILLIAM   J. DOBIE


                                                               May 11, 2020

   BYECF
   Hon. Kenneth M. Karas
   United States District Court
   Southern District of New York
   300 Quarropas Street
   White Plains, New York 10601


                           Re:   United States v. Goldbrener, et al., 18-Cr-614 (KMK)
                                 (Defendant Schwartz's Unopposed Request for An
                                 Additional Extension to File Objections to the PSR)

   Dear Judge Karas:

           This firm represents Moshe Schwartz in the above-referenced matter. Sentencing in this
   matter has been adjourned until July 15, 2020. Your Honor previously adjourned Mr. Schwartz's
   time to make objections to the PSR to May 11, 2020. Unfortunately, we did not anticipate how
   severely the current pandemic would affect our firm and our ability to operate. For example, for most
   of the past month, my partner, who oversees much of the firm's writing, was bedridden and under a
   doctor's care. Thankfully he is now doing much better now and able to devote time to firm matters.

         As a result, I am writing now to request an additional one-week extension within which to file
   Mr. Schwartz's objections to the PSR. I have communicated with AUSA Michael Maimin, and the
   government has no objection to the requested relief.

          Accordingly, we respectfully request that Mr. Schwartz's time to object to the PSR be
   extended to May 18, 2020.

     Granted.                                          Respectfully submitted,



                                                       ~lu~
     So Ordered.



    ~L
   cc:     All government counsel (by ECF)
           All defense counsel {by £CP)
           USPO Deanna Paige (by email)
